Concurrence by Judge W. FLETCHER;
Opinion Respecting Denial by Judge O’SCANNLAIN;
Statement by
Judge HURWITZ
ORDER
The panel, as constituted above, has voted unanimously to deny the petition for panel rehearing. Judges Fletcher and Gould have voted to deny the petition for rehearing en banc, and Judge Ezra so recommends.
A judge of the court called for a vote on the petition for rehearing en banc. A vote was taken, and a majority of the non re-cused active judges of the court failed to vote for en banc rehearing. Fed. R. App. P. 35(f).
The petition for rehearing and the petition for rehearing en banc, filed August 11, 2016, are DENIED.